
  Iceland 1944 (rev. 2013)
  
  

  

  




I. 
Article 1


Iceland is a Republic with a parliamentary government.



Article 2


Althingi and the President of Iceland jointly exercise legislative power. The President and other governmental authorities referred to in this Constitution and elsewhere in the law exercise executive power. Judges exercise judicial power.





II. 
Article 3


The President of Iceland shall be elected by the people.



Article 4


Any person who is at least thirty-five years of age and fulfills the requirements necessary to vote in elections to Althingi, with the exception of the residency requirement, is eligible to be elected President.



Article 5


The President shall be elected by direct, secret ballot of those who are eligible to vote in elections to Althingi. A presidential candidate shall be proposed by not less than 1500 voters and not more than 3000. The candidate, if there is more than one, who receives the most votes is duly elected President. If there is only one candidate, he is duly elected without a vote.


Further provision for the candidature and election of the President shall be made by law, and it may be provided that a specific number of proposers shall reside in each quarter of the country in proportion to the number of voters there.



Article 6


The President’s term of office begins on the 1st of August and ends on the 31st of July four years later. The election of President takes place in June or July of the year in which a term of office expires.



Article 7


If the President dies or resigns prior to the expiry of his term of office, a new President shall be elected for a period ending on the 31st of July of the fourth year from the election.



Article 8


If the Office of President of the Republic becomes vacant or if the President is unable to perform his duties due to a stay abroad, illness, or other reasons, the Prime Minister, the President of Althingi and the President of the Supreme Court shall exercise presidential authority. The President of Althingi shall preside at their meetings. In a divergence of opinion among them, the majority shall prevail.



Article 9


The President of the Republic may not be a Member of Althingi or accept paid employment in the interest of any public institution or private enterprise.


Disbursements from State funds to the President or those who exercise presidential authority shall be established by law. These disbursements to the President may not be reduced during his term of office.



Article 10


On assuming office, the President shall take an oath or pledge to uphold the Constitution. Two identical originals shall be executed of this oath or pledge. One shall be kept by Althingi and the other by the National Archives.



Article 11


The President of the Republic may not be held accountable for executive acts. The same applies to those who exercise presidential authority.


The President may not be prosecuted on a criminal charge except with the consent of Althingi.


The President may be removed from office before his term expires if approved by a majority in a plebiscite called pursuant to a resolution adopted by three-fourths of the Members of Althingi. This plebiscite shall be held within two months from the date of adoption by Althingi of the resolution. The President shall not perform his duties from the time the resolution is adopted by Althingi until the results of the plebiscite are known.


If the resolution by Althingi is not approved in the plebiscite, Althingi shall be immediately dissolved and new elections called.



Article 12


The President of the Republic shall reside in or near Reykjavik.



Article 13


The President entrusts his authority to Ministers.


The seat of Government is in Reykjavik.



Article 14


Ministers are accountable for all executive acts. The accountability of the Ministers is established by law. Althingi may impeach Ministers on account of their official acts. The Court of Impeachment has competence in such cases.



Article 15


The President appoints Ministers and discharges them. He determines their number and assignments.



Article 16


The State Council is composed of the President of the Republic and the Ministers and is presided over by the President.


Laws and important government measures shall be submitted to the President in the State Council.



Article 17


Ministerial meetings shall be held in order to discuss new legislative proposals and important State matters. Furthermore, ministerial meetings shall be held if a Minister wishes to raise a matter there. The meetings shall be presided over by the Minister called upon by the President of the Republic to do so, who is designated Prime Minister.



Article 18


The Minister who has signed a measure shall, as a rule, submit it to the President.



Article 19


The signature of the President validates a legislative act or government measure when countersigned by a Minister.



Article 20


The President appoints public officials as provided by law.


No person may hold public office unless he has Icelandic nationality. Each public official shall take an oath or pledge to uphold the Constitution.


The President may remove from office any official whom he has appointed.


The President may transfer officials from one office to another provided that their official remuneration is not reduced, and that they have an option between such transfer and retirement with a pension, or old-age benefits, as prescribed by law.


Certain categories of officials, in addition to those mentioned in Article 61, may be exempted by law from this provision.



Article 21


The President of the Republic concludes treaties with other States. Unless approved by Althingi, he may not make such treaties if they entail renouncement of, or servitude on, territory or territorial waters, or if they require changes in the State system.



Article 22


The President of the Republic shall convene Althingi not later than ten weeks after general elections. The President opens regular sessions of Althingi each year.



Article 23


The President of the Republic may adjourn sessions of Althingi for a limited period of time, but not exceeding two weeks nor more than once a year. Althingi may, however, authorize the President to deviate from this provision.


If sessions of Althingi have been adjourned, the President of the Republic may nevertheless convene Althingi as deemed necessary. Moreover, the President is obliged to do so upon the request of a majority of the Members of Althingi.



Article 24


The President of the Republic may dissolve Althingi. A new election must take place within 45 days from the announcement of the dissolution. Althingi shall convene not later than ten weeks after its dissolution. Members of Althingi shall retain their mandate until Election Day.



Article 25


The President of the Republic may have bills and draft resolutions submitted to Althingi.



Article 26


If Althingi has passed a bill, it shall be submitted to the President of the Republic for confirmation not later than two weeks after it has been passed. Such confirmation gives it the force of law. If the President rejects a bill, it shall nevertheless become valid but shall, as soon as circumstances permit, be submitted to a vote by secret ballot of all those eligible to vote, for approval or rejection. The law shall become void if rejected, but otherwise retains its force.



Article 27


All laws shall be published. The form of publication and the implementation of laws shall be in accordance with law.



Article 28


In case of urgency, the President may issue provisional laws when Althingi is not in session. Such laws must not, however, be contrary to the Constitution. They shall always be submitted to Althingi as soon as it convenes.


If Althingi does not approve a provisional law, or if it does not complete its consideration of the law within six weeks after convening, the law shall become void.


A provisional budget may not be issued if Althingi has passed the budget for the fiscal year.



Article 29


The President may decide that the prosecution for an offense be discontinued if there are strong reasons therefor. The President grants pardon and amnesty. However, he may not absolve a Minister from prosecution or from a punishment imposed by the Court of Impeachment, unless approved by Althingi.



Article 30


The President, or other governmental authorities entrusted by the President, grants exemptions from laws in accordance with established practice.





III. 
Article 31


Althingi shall be composed of 63 members elected by the people by secret ballot on the basis of proportional representation for a term of four years.


Electoral districts shall be no fewer than six and no more than seven in number. Their boundaries shall be defined by law; however, the National Election Board may define the boundaries of the electoral districts in Reykjavik and its vicinity.


For each respective electoral district, six seats shall be allocated in accordance with the outcome of elections within that district. The number of parliamentary seats for each electoral district shall in other respects be defined by law, subject however to the provisions of the fifth paragraph.


Seats other than those allocated to the electoral districts shall be distributed within each respective electoral district with the purpose of providing individual political parties with representation reflecting to the fullest possible extent each party’s total number of votes. However, only political parties having received at least five per cent of all valid votes cast nation-wide shall be eligible for such distribution.


If the number of voters on the voting register represented by each parliamentary seat, allocated or distributed, becomes in one electoral district one half of the number  represented by each parliamentary seat in another electoral district, the National Election Board shall revise the number of seats representing each electoral district with the aim of reducing this difference. This shall be provided for in further detail by law.


Provisions of law relating to election district boundaries and the methods of allocating seats in Parliament can only be amended by a two-thirds majority in Althingi.



Article 32


Sessions of Althingi are held in one chamber.



Article 33


All persons who, on the date of an election, are 18 years of age or older and have Icelandic nationality have the right to vote in elections to Althingi. Permanent domicile in Iceland, on the date of an election, is also a requirement for voting, unless exceptions from this rule are stipulated in the law on elections to Althingi.


Further provisions regarding elections to Althingi shall be laid down in the law on elections.



Article 34


Every national having the right to vote in elections to Althingi and an unblemished reputation is eligible to be elected to Althingi.


Supreme Court Judges, however, are not eligible.





IV. 
Article 35


Althingi shall convene for a regular session every year on the 1st of October or, if the day falls on an official holiday, on the following weekday, and continue in session until the same date the following year, unless the election period of Members of Althingi has elapsed earlier or Althingi has been dissolved.


The opening date of the regular session of Althingi may be changed by law.



Article 36


Althingi is inviolate. No person may disturb its peace or violate its freedom.



Article 37


Althingi shall normally convene in Reykjavik, but under special circumstances the President of the Republic may order that Althingi convene at another place in Iceland.



Article 38


Members of Althingi and Ministers are entitled to introduce bills and draft resolutions.



Article 39


Althingi may appoint committees of its Members in order to investigate important matters of public interest. Althingi may grant authority to such committees to request reports, oral or written, from officials as well as from individuals.



Article 40


No tax may be imposed, altered or abolished except by law. Nor may loans, indebting the State, be taken or any real estate belonging to the State or the use thereof sold or in any other way disposed of, except by authority in law.



Article 41


No disbursement may be made unless authorized in the budget or the supplementary budget.



Article 42


A budget proposal for the coming fiscal year, containing a report on the revenue and expenditure of the State, shall be submitted to each regular session of Althingi upon it being convened.



Article 43


The financial accounts of the State, its institutions and administrative bodies, shall be subject to an audit by, or under the supervision of Althingi, as provided by law.



Article 44


No bill may be passed until it has received three readings in Althingi.



Article 45


Regular elections to Althingi shall take place not later than at the end of the electoral term. The beginning and end of the electoral term is on the same day of the week in a month, counting from the beginning of the month.



Article 46


Althingi decides whether its Members are legally elected and also whether a Member has lost eligibility for election to Althingi.



Article 47


Each new Member of Althingi shall take a pledge to uphold the Constitution when his election has been approved.



Article 48


Members of Althingi are bound solely by their conviction and not by any instructions from their constituents.



Article 49


No Member of Althingi may be subjected to custody on remand during a session of Althingi without the consent of Althingi, nor may a criminal action be brought against him unless he is caught in the act of committing a crime.


No Member of Althingi may be held accountable outside Althingi for statements made by him in Althingi, except with the consent of Althingi.



Article 50


If a Member of Althingi loses eligibility for election to Althingi, he forfeits those rights that the election brought him.



Article 51


Ministers are entitled to a seat in Althingi and, by virtue of their office, have the right to participate in its debates as often as they may desire, but they must observe the rules of procedure. They have the right to vote only if they are at the same time Members of Althingi.



Article 52


Althingi elects a President, who presides over its proceedings.



Article 53


Althingi may not take a decision unless a quorum of more than half of its Members are present at the meeting and take part in the voting.



Article 54


Each Member of Althingi may request, subject to the permission of Althingi, information from a Minister or an answer regarding a public matter, by tabling a question or requesting a report.



Article 55


Althingi may not admit for consideration any matter unless introduced by one of its Members or a Minister.



Article 56


Should Althingi not find cause to take a decision on a given matter it can refer it to a Minister.



Article 57


Meetings of Althingi shall be held in public. Nevertheless, the President of Althingi, or the quorum stipulated by the rules of procedure, may request that all those not Members of Althingi be excluded. The meeting shall then decide whether the matter shall be debated in a public or a closed session.



Article 58


The rules of procedure of Althingi shall be determined by law.





V. 
Article 59


The organization of the judiciary can only be established by law.



Article 60


Judges settle all disputes regarding the competence of the authorities. No one seeking a ruling thereon can, however, temporarily evade obeying an order from the authorities by submitting the matter for a judicial decision.



Article 61


In the performance of their official duties, judges shall be guided solely by the law. Those judges who do not also have administrative functions cannot be discharged from office except by a judicial decision, nor may they be transferred to another office against their will, except in the event of re-organization of the judiciary. However, a judge who has reached the age of 65 may be released from office, but Judges of the Supreme Court shall not lose any of their salary.





VI. 
Article 62


The Evangelical Lutheran Church shall be the State Church in Iceland and, as such, it shall be supported and protected by the State.


This may be amended by law.



Article 63


All persons have the right to form religious associations and to practice their religion in conformity with their individual convictions. Nothing may however be preached or practised which is prejudicial to good morals or public order.



Article 64


No one may lose any of his civil or national rights on account of his religion, nor may anyone refuse to perform any generally applicable civil duty on religious grounds.


Everyone shall be free to remain outside religious associations. No one shall be obliged to pay any personal dues to any religious association of which he is not a member.


A person who is not a member of any religious association shall pay to the University of Iceland the dues that he would have had to pay to such an association, if he had been a member. This may be amended by law.





VII. 
Article 65


Everyone shall be equal before the law and enjoy human rights irrespective of sex, religion, opinion, national origin, race, colour, property, birth or other status.


Men and women shall enjoy equal rights in all respects.



Article 66


No one may be deprived of Icelandic citizenship. Loss of citizenship may, however, be provided for by law, in the event a person accepts citizenship in another State. An alien can only be granted Icelandic citizenship according to law.


An Icelandic citizen cannot be barred from entering Iceland nor expelled there from. The rights of aliens to enter and reside in Iceland, and the reasons for which they may be expelled, shall be laid down by law.


No one may be barred from leaving Iceland except by judicial decision. A person may however be prevented from leaving Iceland by lawful arrest.


Every person lawfully residing in Iceland shall be free to choose his residence and shall enjoy freedom of travel subject to any limitations laid down by law.



Article 67


No one may be deprived of his liberty except as permitted by law.


Any person deprived of his liberty shall be entitled to be informed promptly of the reasons for this measure.


Any person arrested by reason of suspicion of criminal conduct shall be brought before a judge without undue delay. If he is not released at once, the judge shall, within 24 hours, issue a reasoned decision on whether he shall be detained on remand. Detention on remand may only be ordered due to a charge subject to heavier sanctions than fines or punitive custody. The right of a person detained on remand to refer the decision on his remand to a superior court shall be guaranteed by law. A person shall never be detained on remand for longer than necessary; if the judge deems that he may be released on bail the amount of bail shall be determined by a judicial order.


Any person deprived of his liberty for other reasons shall be entitled to have the legality of the measure reviewed by a court as soon as possible. If his deprivation of liberty proves to have been unlawful he shall be released forthwith.


Any person deprived of his liberty without valid reason shall have a right to compensation.



Article 68


No one may be subjected to torture or any other inhuman or degrading treatment or punishment.


No one shall be required to perform compulsory labour.



Article 69


No one may be subjected to punishment unless found guilty of conduct that constituted a criminal offence according to the law at the time when it was committed, or is totally analogous to such conduct. The sanctions may not be more severe than the law permitted at the time of commission.


Death penalty may never be stipulated by law.



Article 70


Everyone shall, for the determination of his rights and obligations or in the event of a criminal charge against him, be entitled, following a fair trial and within a reasonable time, to the resolution of an independent and impartial court of law. A hearing by a court of law shall take place in public, except if the judge decides otherwise as provided for by law in the interest of morals, public order, the security of the State or the interests of the parties.


Everyone charged with criminal conduct shall be presumed innocent until proven guilty.



Article 71


Everyone shall enjoy freedom from interference with privacy, home, and family life.


Bodily or personal search or a search of a person’s premises or possessions may only be conducted in accordance with a judicial decision or a statutory law provision. This shall also apply to the examination of documents and mail, communications by telephone and other means, and to any other comparable interference with a person’s right to privacy.


Notwithstanding the provisions of the first paragraph above, freedom from interference with privacy, home and family life may be otherwise limited by statutory provisions if this is urgently necessary for the protection of the rights of others.



Article 72


The right of private ownership shall be inviolate. No one may be obliged to surrender his property unless required by public interests. Such a measure shall be provided for by law, and full compensation shall be paid.


The right of foreign parties to own real property interests or shares in business enterprises in Iceland may be limited by law.



Article 73


Everyone has the right to freedom of opinion and belief.


Everyone shall be free to express his thoughts, but shall also be liable to answer for them in court. The law may never provide for censorship or other similar limitations to freedom of expression.


Freedom of expression may only be restricted by law in the interests of public order or the security of the State, for the protection of health or morals, or for the protection of the rights or reputation of others, if such restrictions are deemed necessary and in agreement with democratic traditions.



Article 74


Associations may be formed without prior permission for any lawful purpose, including political associations and trade unions. An association may not be dissolved by administrative decision. The activities of an association found to be in furtherance of unlawful objectives may however be enjoint, in which case legal action shall be brought without undue delay for a judgment dissolving the association.


No one may be obliged to be a member of any association. Membership of an association may however be made obligatory by law if this is necessary in order to enable an association to discharge its functions in the public interest or on account of the rights of others.


People are free to assemble unarmed. Public gatherings may be attended by police. Public gatherings in the open may be banned if it is feared that riots may ensue.



Article 75


Everyone is free to pursue the occupation of his choosing. This right may however be restricted by law, if such restriction is required with regard to the public interest.


The right of people to negotiate terms of employment and other labour-related matters shall be regulated by law.



Article 76


The law shall guarantee for everyone the necessary assistance in case of sickness, invalidity, infirmity by reason of old age, unemployment and similar circumstances.


The law shall guarantee for everyone suitable general education and tuition.


For children, the law shall guarantee the protection and care which is necessary for their well-being.



Article 77


Matters concerning taxes shall be regulated by law. The power to decide whether to levy a tax, change a tax or abolish a tax may not be vested in administrative authorities.


No tax may be levied unless the levy was permitted by law at the time when the facts occurred on which the tax liability is based.



Article 78


The municipalities shall manage their affairs independently as laid down by law.


The income sources of the municipalities, and the right of the municipalities to decide whether and how to use their sources of income, shall be regulated by law.



Article 79


Proposals to amend or supplement this Constitution may be introduced at regular as well as extraordinary sessions of Althingi. If the proposal is adopted, Althingi shall immediately be dissolved and a general election held. If Althingi then passes the resolution unchanged, it shall be confirmed by the President of the Republic and come into force as constitutional law.


If Althingi passes an amendment to the status of the Church under Article 62, it shall be submitted to a vote for approval or rejection by secret ballot of all those eligible to vote.



Article 80


(Deleted)



Article 81


This Constitutional Law shall enter into force when the Althingi so resolves, provided that the majority of all people in the country having the right to vote have expressed their approval of the Law by secret ballot.



TEMPORARY PROVISIONS


When this Constitution has entered into force, the United Althing shall elect a President of Iceland for the first time pursuant to the rules applicable to the election of the President of the United Althingi, and his term of office shall extend until 31 July 1945.


Those foreign nationals who, prior to the date of implementation of this Constitutional Law, have obtained the right to vote and have become eligible to be elected to the Althingi or have obtained the right to hold public office, shall retain the said rights. Danish nationals who under Article 75 of the Constitution of 18 May 1920 would have obtained such rights, had the law not been amended, from the date of entry into force of this Constitutional Law until six months after negotiations regarding the rights of Danish nationals in Iceland can be commenced, shall also acquire the said rights and retain them.


Notwithstanding the provisions of paragraph 6 of Article 31, the approval by a majority of votes cast in the Althingi shall suffice to amend the Act on Elections to the Althingi so as to accord with this Constitutional Law following its entry into force. Upon the completion of such amendment, this provision shall be of no further effect.


Notwithstanding the provision of Paragraph 1, Article 79 it is permissible, until 30 April 2017, to amend the Constitution in the following manner: If Althing approves a legislative bill on an amendment to the Constitution with at least 2/3 of votes cast it shall be submitted to a vote of all eligible voters in the country for approval or rejection. The voting shall be held no sooner than six months and no later than nine months after the bill has been approved by Althing. For the bill to be considered approved it needs to have received a majority of valid votes in the national referendum, though no less than 40 per cent of all eligible voters, and it shall be confirmed by the President of the Republic and is then deemed to be valid constitutional law. The title of a legislative bill on constitutional law on this basis shall include a reference to this provision.


The national referendum will be held in accordance with applicable laws.

